Citation Nr: 0109358	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the widow of the veteran, who had active 
service in beleaguered status from January 1942 to April 
1942, as a prisoner of war (POW) from April 1942 to September 
1942, in the recognized guerilla service from February 1945 
to May 1945, and in the Regular Philippine Army from May 1945 
to June 1946.

The appellant's claim for entitlement to service connection 
for cause of death was denied by the regional office (RO) in 
August 1996.  The appellant requested "reconsideration" of 
the decision by letter in August 1996.  The RO continued to 
assist the appellant in the development of her case, but did 
not issue a statement of the case in response to the 
appellant's August 1996 letter.  The Board construes the 
appellant's August 1996 letter as a notice of disagreement. 
Therefore, the Board finds that the August 1996 rating 
decision does not constitute a final decision, but is 
properly before us for appellate review.  

Initially, the Board of Veterans' Appeals (Board) notes that 
since it has determined that further medical development in 
this matter is warranted as to the claim for service 
connection for cause of the veteran's death, and this 
evidence may effect the remaining issues regarding 
entitlement to benefits under 38 U.S.C.A. §§  1310, 
1312, 3510 and/or accrued benefits, the Board's decision with 
respect to these remaining issues will be deferred pending 
the outcome of the action requested below.


REMAND

The Board notes that the death certificate states the 
immediate cause of death was cardiopulmonary arrest secondary 
to cerebrovascular accident, recent, probably thrombosis of 
the right middle cerebral artery with left hemiparesis, 
secondary to hypertensive cardiovascular disease and left 
anterior hemiblock.  The record reflects other significant 
conditions contributing to death were sepsis secondary to 
urinary tract infection, pneumonia, and stress ulcer.  

The RO advised the appellant in its August 1996 rating 
decision that her claim would be reconsidered when she 
provided evidence from the veteran's camp comrades that the 
veteran had localized edema during the period of his POW 
captivity.  The appellant provided two affidavits in October 
1996.  The first affidavit, signed by P.M.M. states that he 
observed the veteran suffering from swelling and pain in his 
feet due to "manas," reportedly a Tagalog term for edema.  
P.M.M. states that he observed the veteran's physical 
condition worsening to the point where he became bedridden 
with many diseases the prisoners encountered in the 
concentration camp.  The second affidavit, signed by A.D.S., 
states that the veteran told him that he had pain in his feet 
due to "mumbness" and "manas."  A.D.S. also states that 
the veteran suffered from "rheumatism," malaria, dysentery 
and "avitaminosis."  

The claimant also submitted a copy of a medical certificate 
from Captain H, purportedly an American medical doctor, dated 
December 1946, in which he states that he examined and 
treated the veteran at the U.S. Army 10th General Hospital, 
Fort William McKinley in December 1946.  He states the 
diagnoses were pulmonary tuberculosis, malaria, dysentery and 
edema.  

The Board notes the memorandum for record (MFR) authored by 
the adjudication officer and the attachments pertaining to 
Captain H.  The MFR relates the results of testing performed 
by the Forensic Service of the Department of Veterans Affairs 
(VA) Office of the Inspector General.  The MFR states that 
VA's testing of the original documents revealed that the 
ballpoint pen used to affix Captain H's signature was not 
commercially available when the document was allegedly 
signed.  Thus, the Office of Inspector General determined the 
documents to be fraudulent.  The MFR also relates the results 
of investigations conducted at the Office of the Adjutant 
General, Armed Forces of the Philippines and the Office of 
the Judge Advocate General, Armed Forces of the Philippines.  
Both investigations led to the conclusion that the 
authentication of the medical certificates was suspect.  The 
MFR relates that a number of claimants who had submitted 
medical certificates signed by Captain H were interviewed 
about the certificates.  The interviews elicited a range of 
responses from confessions of fraud to dissociation, and 
staunch defense of the document's veracity.  The Board 
observes that the RO has made a thorough presentation of the 
probative value of Captain H's medical certificate and the 
Board concurs with the RO that the certificate is patently 
incredible.  

The factual and procedural situation presented at this time 
is complex.  The claimant has submitted patently incredible 
and false evidence in the form of the medical certificate 
from Dr. H. simultaneously with two other affidavits 
purporting to substantiate the existence of edema during the 
veteran's period of captivity as a prisoner of war.  The 
Board concludes that further adjudication is required in this 
matter first as to crediblity determinations and then as to 
what additional development, if any, is warranted.  

Credibility

The Court has held that to comply with the statutory 
requirements of 38 U.S.C. § 7104(d) to provide "reasons or 
bases" for its decisions, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) has held that the Board is "an expert 
administrative board, is the only proper tribunal to find the 
contested facts in veterans cases."  Elkins v. Gober, No. 
00-7032 (Fed. Cir. Oct. 13, 2000), slip op at 20.  The 
Federal Circuit further had found that the Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Madden Court 
emphasized the "considerable body of law imposing a duty on 
the Board to analyze the crediblity and probative value of 
evidence sua sponte when making its factual findings."  Id.

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

While the Board emphasizes that the adjudication of claims 
for benefits under title 38 United States Code is 
nonadversarial, as the above case law makes plain, the Board 
is clearly charged with the task of making crediblity 
findings.  The Board's role as fact finder parallels the role 
of a jury in civil or criminal proceedings.  Therefore, the 
Board concludes that that it may consider for general 
guidance case law describing the factors a jury may consider 
in making crediblity determinations.  In United States v. 
Phillips, 522 F.2d 388, 391 (8th Cir. 1975), it was held that 
the jurors could be instructed that they were: 

. . .  the sole judges of the weight and 
credibility of the testimony and of the value to be 
given to each and any witness who has testified in 
the case.  In reaching a conclusion as to what 
weight and value you ought to give to the testimony 
of any witness who has testified in the case, you 
are warranted in taking into consideration the 
interest of the witness in the result of the trial; 
take into consideration his or her relation to any 
party in interest; his or her demeanor upon the 
witness stand; his or her manner of testifying; his 
or her tendency to speak truthfully or falsely, as 
you may believe, the probability or improbability 
of the testimony given; his or her situation to see 
and observe; and his or her apparent capacity and 
willingness to truthfully and accurately tell you 
what he or she saw and observed; and if you believe 
any witness testified falsely as to any material 
issue in this case, then you must reject that which 
you believe to be false, and you may reject the 
whole or any part of the testimony of such witness.  
(Emphasis omitted.)

The RO operates in the same role as the Board with regard to 
fact finding, and thus these same general guidelines apply.  

In this case, the current record shows beyond reasonable 
dispute that the claimant has submitted false evidence in an 
attempt to establish material facts to support her claim.  
Specifically, the RO has found the purported medical 
certificate from Captain H. to be false.  The Board concurs 
that the current record allows no other interpretation of the 
record.  This being the case, the Board further finds that 
the RO must give additional scrutiny to the credibility of 
the affidavits submitted by the claimant in 1996 purporting 
to support the conclusion that the veteran had edema during 
his period of captivity as a prisoner of war.   The Board 
finds this is a threshold question that must be resolved 
before further development action is considered, since if the 
affidavits are not credible, there is no credible evidence to 
support the conclusion that prisoner of war related 
disability had its origins in service.     

Veterans Claims Assistance Act of 2000
 
The recently enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter VCAA), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In light of these considerations, in order to permit the RO 
to make threshold adjudicatory determinations, to ensure that 
the VA has met its duty to assist the claimant in developing 
the facts pertinent to the claims, if necessary, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  She is expressly 
advised that she should submit evidence 
or argument that would support the 
crediblity of her claim, and particularly 
to support the crediblity of the 
affidavits submitted in 1996 for the 
purpose of establishing that the veteran 
had edema during his period of captivity 
as a prisoner of war (POW) and the 
purported medical certificate from 
Captain H.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  In light of any additional evidence 
or argument submitted by the claimant, 
the RO should review the affidavits 
submitted by the claimant in 1996 
purporting to establish that the veteran 
experienced swelling, pain and edema of 
the extremities during his period of 
captivity as a POW, as well as the 
purported medical certificate from 
Captain H.  The RO should determine 
whether any of this evidence is credible.  
The RO may exercise its discretion as to 
any further development action to assess 
the credibility of this evidence.  The RO 
may find all or part of the evidence is 
credible, or the RO may determine that 
all of the evidence lacks credibility.  
In making this determination, the RO may 
consider whether, if it again determines 
that the medical certificate from Captain 
H. is false, this fact supports the 
conclusion that none of the evidence 
submitted by the claimant can be taken at 
face value and rule that none of the 
evidence is credible.  

3.  If and only if the RO finds there is 
credible evidence to support the 
conclusion that swelling, pain and edema 
of the extremities was present during the 
veteran's period of captivity as a POW, 
the RO should arrange to have an 
appropriate examiner review the claims 
file and render an opinion as to the 
relationship, if any, between the 
veteran's cause of death and the 
symptomatology exhibited in service.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner before he or she 
reaches any opinion as to any of the 
issues presented for consideration.  In 
addition, the examiner is requested to 
specifically respond to the following:

(a) What is the degree of medical 
probability, if any, that any service-
connected cardiovascular disorder caused 
the veteran's death?  In this regard, the 
examiner is also requested to express an 
opinion as to the degree of medical 
probability that any cardiovascular 
disorder that contributed to the 
veteran's death was related to his period 
of detainment as a POW from April 1942 to 
September 1942.

(b) What is the degree of medical 
probability, if any, that any service-
connected disability caused or 
contributed to the veteran's death?

(c) What is the degree of medical 
probability, if any, that any service-
connected disability contributed 
substantially or materially to cause the 
veteran's death; that it combined to do 
so; and/or that it aided or lent 
assistance to the production of death.

(d) What is the degree of medical 
probability, if any, that service-
connected disability was minor and static 
in nature or not materially affecting a 
vital organ, such that it generally would 
not be held to have contributed to the 
veteran's death.

(e) What is the degree of medical 
probability, if any, that any service-
connected cardiovascular disorder 
resulted in debilitating effects and 
general impairment to the extent that it 
rendered the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death.

(f) What is the degree of medical 
probability, if any, that service-
connected disability was by its nature so 
overwhelming that eventual death could 
have been expected, irrespective of 
coexisting conditions, and thus may have 
had a material influence in accelerating 
death?

If the examiner cannot provide any or all 
of the requested opinions without resort 
to speculation, he or she should so 
indicate.  The examiner should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
opinions are in compliance with this 
remand and if they are not, the RO should 
implement corrective measures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
cause of death, entitlement to VA DIC 
under the provisions of 38 U.S.C.A. 
§§ 1310, 1312, entitlement to educational 
assistance benefits under the provisions 
of 38 U.S.C.A. § 3510, and entitlement to 
accrued benefits.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




